Citation Nr: 0517846	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the most recent supplemental statement of the case was 
issued, the veteran submitted a letter from a VA treating 
psychiatrist.  The RO has not had the opportunity to review 
this evidence in conjunction with the veteran's claim, and 
the veteran did not submit a waiver of initial review of this 
pertinent evidence by the RO.  As such, the case must be 
returned to the RO for initial review of this additional 
evidence.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

The veteran served in Vietnam from January to December 1970.  
He was assigned to the 557th MP Co.  Beginning in July 1970 
his unit was attached to the 8th MP Group, Det. C.

The veteran has reported that while serving in Vietnam as a 
military policeman, he was stationed in Bien Hoa and Zion 
Base Camp.  He indicates that at both of these locations 
there were rocket and mortar attacks on numerous occasions in 
1969.  He also stated that he went on a number of different 
convoys that received sniper fire.  These stressors reported 
by the veteran have not been verified, and the veteran's 
discharge certificate shows no evidence that he participated 
in combat.  Therefore, the Board is of the opinion that 
further development is warranted.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should ask the veteran, to 
the extent possible, to identify the 
base where he was stationed in Bien Hoa 
and when he was stationed at Bien Hoa 
and Zion Base Camp.  He should furnish 
the approximate months Bien Hoa and Zion 
Base Camp came under enemy fire.  He 
should also furnish the approximate 
months he was on convoy escort duty, 
when he came under enemy attack, the 
identity of the transportation unit, and 
the origins and destinations of the 
convoys.  He should be informed that 
this information is necessary in order 
to verify his stressors.  

2.  After a response is received from 
the veteran, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information that might corroborate the 
veteran's alleged stressors.  USASCRUR 
should also be provided a description of 
these alleged stressors identified by 
the veteran, as well as any other 
stressors he describes in response to 
the above request for information.  
Following receipt of a response from 
USASCRUR, the RO should identify those 
stressor or stressor events, if any, 
which have been verified.  

3.  If a stressor is verified, the veteran 
should be accorded a VA examination by a 
psychiatrist to determine the nature, 
severity, and etiology of the reported 
PTSD.  The veteran's claims folder is to 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted.  

The examiner is to be informed that only a 
stressor verified by the RO or the Board 
may be used as a basis for a diagnosis of 
post-traumatic stress disorder.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressor noted above is sufficient to 
produce post-traumatic stress disorder; 
and whether there is a link between the 
current symptomatology and the in-service 
stressor found to be established by the 
record.  A complete rational for any 
opinion expressed should be included in 
the report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include all evidence received since the 
most recent supplemental statement of 
the case.  If the benefit sought on 
appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

